The Honorable Jerry Bookout State Senator 1717 James Jonesboro, AR 72401
Dear Senator Bookout:
You have requested my opinion concerning the effect of what appears to be a possible amendment to certain definitions used in the Arkansas Physical Therapy Act, A.C.A. § 17-93-101 et seq.
Because a response to your question would necessarily involve my interpretation of currently-effective statutory language that is the subject of two different cases that are now in litigation, I must decline to respond. This office has a long-standing policy against the issuance of opinions on matters that are the subject of pending litigation. The cases to which I refer are Michael Teston v. Arkansas State Board ofChiropractic Examiners, Pulaski County Circuit Court, Case No. CV03-502, and Katherine B. Fryar v. Touchstone Physical Therapy, Inc., and MichaelTeston, Individually, Pulaski County Circuit Court, Case No. CV03-583. The outcome of both of these cases could turn on the court's interpretation of language that is the subject of your question. For this reason, it would be inappropriate for me to respond.
My policy of declining to address issues that are the subject of litigation is based primarily upon the separation of powers doctrine. Any opinion issued by my office would constitute executive comment on matters that are properly before the judicial branch. Any answer to these questions must be provided in a judicial forum. Accordingly, I must not address these issues at this time.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General